Case 3:20-cv-03614-S Document 44 Filed 09/19/21 Page1of1ii1 PagelD 396

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

CINDY OWENS

V. CIVIL ACTION NO. 3:20-CV-3614-S
EQUIFAX INFORMATION SERVICES,
LLC, EXPERIAN INFORMATION
SOLUTIONS, INC., INNOVIS DATA
SOLUTIONS, INC., TRANS UNION,
LLC, and NATIONSTAR MORTGAGE,
LLC

CO? “OR OR CO? (OR 6? COD COD SOD COD

MEMORANDUM OPINION AND ORDER
This Order addresses Defendant Innovis’s Motion to Dismiss (“Motion”) [ECF No. 32].
Having considered the Motion, Defendant Innovis’s Brief in Support of its Motion to Dismiss
[ECF No. 30], Plaintiffs Response and Memorandum in Opposition to Defendant Innovis Data
Solutions, Inc.’s Motion to Dismiss (“Response”) [ECF Nos. 34 and 35], and Defendant Innovis’s
Reply Brief in Support of its Motion to Dismiss [ECF No. 38], and for the reasons explained below,
the Court GRANTS the Motion.

I. BACKGROUND

Plaintiff Cindy Owens (“Plaintiff”), a consumer, brings claims against four consumer
reporting agencies (“CRAs”) and one furnisher of consumer information for violations of the Fair
Credit Reporting Act (““FCRA”), 15 U.S.C. § 1681 et seg.!_ Compl. [ECF No. 1] ] 2. Defendant
Nationstar Mortgage, LLC (“Nationstar”) issues mortgages and provides consumer information to
CRAs, including the four CRA Defendants: Trans Union LLC (“Trans Union”), Equifax

Information Services, LLC (“Equifax”), Experian Information Solutions, Inc. (“Experian”), and

 

" All subsequent undesignated statutory references are to Title 15 of the United States Code.
Case 3:20-cv-03614-S Document 44 Filed 09/19/21 Page 2of11 PagelD 397

Innovis Data Solutions, Inc. (“Innovis”). /d. {{ 1-8. Plaintiff reached respective settlements with
Equifax on March 24, 2021, Nationstar on May 24, 2021, and Trans Union on September 14, 2021.
See ECF Nos. 33, 39, 40, 42, and 43. Only her claims against Innovis and Experian remain.

In November 2004,” Plaintiff secured a home mortgage from Bank of America. Id. § 12.
Bank of America transferred the mortgage to Nationstar in November 2011. Jd. § 13. Plaintiff
made timely payments to Nationstar each month thereafter through August 2013, when she
underwent “either a loan modification or forbearance with Nationstar.” /d. 414. Plaintiff alleges
that she made a series of “trial payments” in October, November, and December 2018 in pursuit
of a second loan modification, which Plaintiff claims occurred in January 2019. Jd § 16. The
records included as exhibits to the Complaint show that Plaintiff's mortgage was transferred from
Nationstar to Select Portfolio Servicing (“SPS”) in October 2019. See Compl. Ex. C at 10, Ex. E
at 7. According to Plaintiff, she timely paid each month following the modification, from January
2019 to present. Compl. { 17. However, Plaintiff's mortgage payment history indicates that
Plaintiff paid late or not at all for several months following the modification. See Compl. Ex. A.

In February 2020, Plaintiff requested a copy of her credit file “assembled, evaluated, and
disbursed by Innovis,” at which time she “noticed that her Nationstar mortgage account was
reporting inaccurately.”? Id. 28. A copy of the February 2020 Innovis credit report is attached
to the Complaint as Exhibit E. The February 2020 Innovis report shows late payments on the
Nationstar account for several months between August 2013 and July 2019, and reports Plaintiffs

SPS account as current and “never past due.” Compl. Ex. E at 7.

 

2 While the Complaint alleges Plaintiff obtained the mortgage in 2014, the Court understands this to be a typographical
error in light of the account records attached as exhibits to the Complaint and other relevant dates alleged. See
generally Compl. Exs. A-E [ECF Nos. 1-2, 1-3, 1-4, 1-5, and 1-6].

3 Plaintiff alleges her account was reporting inaccurately for August through October 2013; February 2014;
February, September, November and December 2017; February and April through December 2018; and January
through July 2019. Compl. ¥ 29.
Case 3:20-cv-03614-S Document 44 Filed 09/19/21 Page3of11 PagelD 398

Around May 20, 2020, Plaintiff disputed the reporting of the Nationstar account with each
CRA Defendant, including Innovis. Compl. { 32. Plaintiff's dispute letter, which is attached as
Exhibit I to the Complaint [ECF No. 1-10], requested that Innovis “conduct a reasonable
investigation” and “remedy the inaccuracies” on her credit report concerning the Nationstar
mortgage account. /d.; Compl. Ex. I at 1. The letter included Plaintiff's mortgage payment history
and the Trans Union and Equifax credit reports relating to Plaintiff's Nationstar account. Jd. It
also listed several months that Plaintiff claims were inaccurately reported as late. Jd. However,
the exhibits to the Complaint show that Innovis reported Plaintiff's account as timely paid for at
least six of the months Plaintiff disputed as inaccurate. Compare id. with Ex. E at 7; see also
Compl. § 29 (listing allegedly inaccurate months). Further, the mortgage payment history Plaintiff
provided to Innovis showed that Plaintiff had in fact paid late or not at all for several other months
identified in her dispute letter. See Compl. Ex. I at 5-8. Nevertheless, it appears from the
Complaint exhibits that Plaintiff did make timely monthly payments for at least some of the months
Innovis reported as late. Jd.; Compl. § 29; Compl. Ex. E at 7.

Innovis sent a letter responding to the dispute on July 1, 2020. Compl. §50-51. In the
letter, which is attached to the Complaint as Exhibit K [ECF No. 1-12], Innovis advised that it had
investigated the disputed items and, as a result of its investigation, deleted the Nationstar account
from Plaintiffs credit report. Jd. §§ 50-52; Compl. Ex. K at 2. Accordingly, following the
investigation, Plaintiff's credit file only included the SPS mortgage account, which Innovis
reported as “current” and “never past due.” Compl. Ex. K at 5.

Plaintiff sued Innovis, Nationstar, and the other CRA Defendants on December 10, 2020.
See ECF No. 1. Plaintiff alleges that by removing the entire Nationstar tradeline, Innovis “chose

to verify false information from an unreliable source, failed to correct the inaccurate information,
Case 3:20-cv-03614-S Document 44 Filed 09/19/21 Page4of11 PagelD 399

and continued to publish inaccurate information regarding Plaintiff's Nationstar mortgage
account.” Compl. 52. Plaintiff further claims that Innovis did not consider any of the information
provided by Plaintiff “in accordance with Innovis’s standard procedures,” and did not attempt to
“substantially or reasonably verify the Nationstar reporting lines.” Jd § 53. Based on these
allegations, Plaintiff asserts claims against Innovis for willful and negligent violations of the
FCRA. Id. {| 91,96. Innovis moves to dismiss Plaintiffs claims under Federal Rule of Civil
Procedure 12(b)(6).*
Il. LEGAL STANDARD

To defeat a motion to dismiss filed pursuant to Rule 12(b)(6), a plaintiff must plead
“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v. Earle, 517 F.3d 738, 742 (Sth Cir. 2008).
To meet this “facial plausibility” standard, a plaintiff must “plead[] factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The court must accept well-pleaded facts as true and
view them in the light most favorable to the plaintiff. Sonnier v. State Farm Mut. Auto. Ins., 509
F.3d 673, 675 (Sth Cir. 2007). However, the court does not accept as true “conclusory allegations,
unwarranted factual inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776,
780 (Sth Cir. 2007) (citation omitted). A plaintiff must provide “more than labels and conclusions,
and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at
555 (internal citations omitted). “Factual allegations must be enough to raise a right to relief above
the speculative level . . . on the assumption that all the allegations in the complaint are true (even

if doubtful in fact).” /d. (internal citations omitted).

 

* All subsequent undesignated rule references are to the Federal Rules of Civil Procedure.

4
Case 3:20-cv-03614-S Document 44 . Filed 09/19/21 Page5of11 PagelD 400

In ruling on a Rule 12(b)(6) motion, the court limits its review to the face of the pleadings.
See Spivey v. Robertson, 197 F.3d 772, 774 (Sth Cir. 1999). The pleadings include the complaint
and any documents attached to it. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99
(Sth Cir. 2000). Accordingly, “[c]onclusory allegations and unwarranted deductions of fact are
not admitted as true, especially when such conclusions are contradicted by facts disclosed by a
document appended to the complaint.” Hollingshead v. Aetna Health Inc., 589 F. App’x 732, 737
(5th Cir. 2014) (quoting Associated Builders, Inc. v. Alabama Power Co., 505 F.2d 97, 100 (5th
Cir. 1974)).

II. ANALYSIS

Plaintiff asserts claims against Innovis under §§ 168le and 1681i of the FCRA. First,
Plaintiff alleges that Innovis failed to follow reasonable procedures to assure maximum possible
accuracy of the information in her credit report and credit file as required by § 1681e(b). Plaintiff
appears to allege two separate § 168le(b) violations based on (1) Innovis’s failure to adopt
reasonable procedures to ensure the accuracy of her information, which purportedly led to the
initial reporting of her Nationstar account as late, and (2) Innovis’s failure to take reasonable steps
to ensure the accuracy of Plaintiffs information by deleting, as opposed to updating, the Nationstar
account following her dispute. Compl. {J 85-89.

Plaintiff also asserts a claim under § 1681i(a)(1)(A), which requires CRAs to conduct a
reasonable investigation into any information that a consumer disputes and that CRAs retain in the
consumer’s file. See Shaunfield v. Experian Info. Sols., Inc., 991 F. Supp. 2d 786, 794 (N.D. Tex.
2014) (quoting Williams v. Credit Prot. Ass’n Trans Union, LLC, Civ. A. No. 3:09-cv-1146-L-
BH, 2009 WL 3719407, at *3 (N.D. Tex. Nov. 3, 2009)). Plaintiff alleges Innovis violated this
provision by “failing to delete inaccurate information in her credit file after receiving notice of the

inaccuracies, failing to conduct a lawful reinvestigation, failing to forward all relevant information

5
Case 3:20-cv-03614-S Document 44 Filed 09/19/21 Page6of11 PagelD 401

to Nationstar, failing to maintain reasonable procedures with which to filter and verify disputed
information,” and relying on verification from Nationstar— “a source it has reason to know is
unreliable.” Compl. { 94. Despite some internal contradictions within the Complaint, including
Plaintiff's allegation that Innovis violated the FCRA “by failing to delete inaccurate information
in her credit file after receiving notice of the inaccuracies,” id. (emphasis and boldface added), the
gist of Plaintiff's claim is that Innovis’s deletion of the Nationstar tradeline for Plaintiff's account
was not the result of a reasonable investigation under § 1681i. Compare id. with id. | 53; see also
Pl.’s Resp. [ECF No. 35] at 8, 12 (clarifying that “Plaintiff meant that Innovis should delete
incorrect information by actually conducting an investigation,” and in the alternative seeking leave
to amend the Complaint by changing “delete” to “correct” in paragraph 94).

Innovis argues that Plaintiffs claims under both §§ 168le(b) and 1681i should be
dismissed under Rule 12(b)(6) because “it is not an FCRA violation to delete an item of
information from a credit file.” Def.’s Br. [ECF No. 30] at 20. Innovis also contends that, even if
it is possible to base a claim on the deletion of information, Plaintiff has not pleaded sufficient
facts to state claims for relief under either provision. The Court agrees that any claim under §§
1681le(b) or 16811 based on Innovis’s omission of the Nationstar account following Plaintiff's
dispute is foreclosed by Fifth Circuit precedent. Nor has Plaintiff pleaded sufficient facts to
support a claim for violation of § 1681e(b) based on Innovis’s pre-dispute reporting.

A. Deletion of Nationstar Account Tradeline

To succeed on a claim “under either Section 1681e(b) or Section 1681i, a plaintiff must
prove that her consumer reports included inaccurate information.” Coyle v. Experian Info. Sols.,
Inc., Civ. A. No. 3:19-cv-02645-M, 2020 WL 3052228, at *2 (N.D. Tex. June 7, 2020) (citations
omitted). The Fifth Circuit recently held in Hammer v. Equifax Information Services, L.L.C. that

a credit report does not become inaccurate simply because there is an omission, but only when the

6
Case 3:20-cv-03614-S Document 44 Filed 09/19/21 Page 7of11 PagelD 402

omission “renders the report misleading in such a way and to such an extent that it can be expected
to adversely affect credit decisions.” 974 F.3d 564, 568 (5th Cir. 2020). Accordingly, the omission
of a particular obligation from a credit report is not an FCRA violation. Jd.; see also Coyle, 2020
WL 3052228, at *3 (dismissing §§ 1681le(b) and 16811 claims where plaintiff alleged only that a
particular account was not reported).

In this case, Plaintiff complains that Innovis violated §§ 168le(b) and 1681i by deleting
the Nationstar account from her credit report after Plaintiff disputed Innovis’s reporting of that
account. But “[t]he FCRA requires only that the information contained in the report be accurate.”
Hart v. Equifax Info. Servs., LLC, No. 4:19-cv-712-A, 2020 WL 5819361, at *2 (N.D. Tex. Sept.
30, 2020) (citing Knox v. Equifax Info. Servs. Co., No. 3:19-cv-02581-E, 2020 WL 4339016, at *2
(N.D. Tex. July 28, 2020)) (emphasis added). Plaintiff does not allege that Innovis ever reported
any inaccurate information regarding her mortgage with SPS or that any information maintained
or reported by Innovis was inaccurate following her dispute. Rather, Plaintiff alleges that the
deletion of her Nationstar mortgage rendered her report inaccurate.

Plaintiffs attempts to distinguish between omission and deletion for purposes of §
1681e(b) fail. She misquotes Hart v. Equifax Information Services, LLC for the proposition that
“deletion of certain information may violate § 1681e(b) if doing so leads to a misleading report,”
Pl.’s Resp. at 10, omitting a key qualifier: that “deletion of certain positive information” may
violate the FCRA. Hart, 2020 WL 5819361, at *2 (emphasis added). In Hart—which was decided
prior to the Fifth Circuit’s decision in Hammer—the court denied the CRA defendant’s motion to
dismiss where its “deletion of ninety-two positive and paid-off accounts might have constituted a
failure to ‘follow reasonable procedures to assure maximum possible accuracy’ because it might

have caused the report to be so incomplete as to be misleading regarding plaintiffs positive credit
Case 3:20-cv-03614-S Document 44 Filed 09/19/21 Page 8ofii PagelD 403

history.” Id. Unlike the consumer in Hart, Plaintiff has only alleged that her negative Nationstar
account was deleted. See id.

Accordingly, Plaintiff does not plead facts supporting an inference that Innovis’s deletion
of the negative account history could “be expected to adversely affect credit decisions.” Hammer,
974 F.3d at 568. Because Plaintiffs allegations do not demonstrate that the omission of the
Nationstar account made the report inaccurate or misleading, the Court finds she has not plausibly
pleaded a violation of § 168le(b). See id; Knox, 2020 WL 4339016, at *2; Coyle, 2020 WL
3052228, at *3.

Plaintiff's claim under § 1681i fails for the same reason. Accepting as true that Innovis
inaccurately reported her information prior to her dispute, Plaintiff has not alleged facts supporting
an inference that Innovis failed to reasonably investigate the disputed information and “promptly
delete that item of information” as required under § 1681i. See § 1681i(a)(5)(A). In fact, the very
basis for Plaintiff's claim is that Innovis deleted the Nationstar account tradeline that she
complained was inaccurate. Compl. { 52. It is difficult to harmonize Plaintiff's allegation that
Innovis “continued to publish inaccurate information regarding Plaintiffs Nationstar mortgage
account” with the allegation that Innovis improperly deleted that account. Jd. This is particularly
true where the Innovis credit report attached as Exhibit K to the Complaint corroborates that
Innovis did not report information regarding Plaintiffs Nationstar account following its
investigation. See Hollingshead, 589 F. App’x at 737.

Plaintiff thus fails to state a claim against Innovis for violation of either §§ 1681e(b) or
1681i based on Innovis’s deletion of Plaintiff's Nationstar account.

B. Liability for Pre-Dispute Reporting Under § 1681e(b)
Though not clear on the face of the Complaint, Plaintiff asserts in response to Innovis’s

Motion that Innovis also violated § 1681e(b) based on its reporting of her mortgage account prior

8
Case 3:20-cv-03614-S Document 44 Filed 09/19/21 Page9of11 PagelD 404

to her May 2020 dispute. Pl.’s Resp. at 8. The Court will thus examine whether any claim lies
under § 1681e(b) based on Innovis’s pre-dispute reporting.

Section 168le(b) requires CRAs to “follow reasonable procedures to assure maximum
possible accuracy of the information” when preparing a credit report. § 168le(b). The FCRA
“does not hold a CRA strictly liable for all inaccuracies,” but rather requires that a CRA adopt
reasonable procedures for credit reporting. Hammer, 974 F.3d at 568; Shigenaga v. Equifax Info.
Servs., LLC, No. 3:20-cv-1202-E, 2021 WL 764029, at *2 (N.D. Tex. Feb. 26, 2021). To recover
for violations of § 1681e(b), “a plaintiff must demonstrate that an inaccuracy in her credit report
resulted from the agency’s negligent or willful failure to use reasonable procedures when the report
originally was prepared, not upon reinvestigation.” Shaunfield, 991 F. Supp. 2d at 798 (quoting
Waggoner v. Trans Union, LLC, Civ. A. No. 3:02-cv-1494-G, 2003 WL 22220668, at *6) (internal
quotations omitted). Accordingly, to hold Innovis liable on this basis, Plaintiff would have to
plead facts showing that an inaccuracy in her credit report resulted from Innovis’s failure to use
reasonable procedures when the report was originally prepared. Jd. at 798.

The Complaint alleges that (1) Innovis was inaccurately reporting Plaintiff's Nationstar
account in February 2020, (2) Plaintiff requested a reasonable investigation of that information,
and (3) Innovis deleted the inaccurate Nationstar tradeline in response. Compl. {f 28-29, 32, 52-
53. Plaintiff claims Innovis’s response “failed to ensure accuracy,” and that “/ujpon Plaintiff's
request to Innovis for verification and addition regarding the Nationstar mortgage account,”
Innovis failed to consider Plaintiff's information or verify the Nationstar reporting lines “in
accordance with Innovis’s standard procedures.” Jd. 52-53 (emphasis and boldface added).

Absent from the Complaint are any allegations relating to whether Innovis’s inaccurate

reporting resulted from its failure to adopt reasonable procedures for credit reporting prior to
Case 3:20-cv-03614-S Document 44 Filed 09/19/21 Page10o0f11 PagelD 405

Plaintiff's request for verification. See id. Rather, Plaintiff's only allegation about Innovis’s pre-
dispute reporting is that Plaintiff's “Nationstar mortgage account was inaccurately reporting late.”
Id. 4 29. Plaintiff effectively seeks to hold Innovis liable on this basis without offering any facts
relating to whether or how it failed to adopt reasonable procedures to ensure the accuracy of her
information. But as discussed above, § 1681le(b) “does not hold a CRA strictly liable for all
inaccuracies,” and instead judges a CRA’s procedures based on “what a reasonably prudent person
would do.” Hammer, 974 F.3d at 568.

Further, the Nationstar payment history attached to the Complaint belies Plaintiff's
assertion that she always made timely monthly payments. Compare Compl. { 17 with Compl. Ex.
A (showing late or no payments for September, October, November, and December 2013, March
2014; February, March, September, and November 2017; April, August, October, and December
2018; and May, June, July, and August 2019). Here, the sole basis for an inference that Innovis
failed to adopt reasonable procedures is the allegation that it inaccurately reported Plaintiff's
account as late. Compl. §] 28-29. But where this allegation is controverted by exhibits to the
Complaint, the Court declines to infer that Innovis acted unreasonably on this basis alone. See
Hollingshead, 589 F. App’x at 737 (holding plaintiff's conclusory allegation that defendant
improperly denied benefits was insufficient to survive dismissal where it was contradicted by
documents attached to the complaint).

Plaintiff does not offer any facts to support an inference that the alleged inaccuracies
resulted from Innovis’s willful or negligent “failure to use reasonable procedures when the report
was originally prepared” as required to state a claim for Innovis’s pre-dispute reporting under the

FCRA. Shaunfield, 991 F. Supp. 2d at 798. The Court thus finds that Plaintiff has not plausibly

10
Case 3:20-cv-03614-S Document 44 Filed 09/19/21 Page11of11 PagelD 406

pleaded a violation of § 168le(b) based on Innovis’s pre- or post-dispute reporting of her
Nationstar account.

IV. CONCLUSION

For the reasons discussed above, the Court GRANTS Innovis’s Motion to Dismiss.
Plaintiff shall have 30 days from the date of this Order to file an amended complaint. If an

amended complaint is not filed within such time, Plaintiffs claims will be dismissed with

Aik sD fale

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

prejudice.
SO ORDERED.

SIGNED September 19, 2021.

 

1]
